Opinion filed April 19,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00240-CV
                                                    __________
 
                                      KEITH
THOMAS, Appellant
 
                                                           
V.
 
                               
BERTHA MAYO ET AL., Appellees
 

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 022481
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final judgment signed on August 17, 2011.  We dismiss the
appeal for want of prosecution.
Appellant,
Keith Thomas, timely filed a notice of appeal on August 31, 2011.  Tex. R. App. P. 26.1.  A clerk’s record
was filed in this court on December 8, 2011.  Appellant was notified by a written
letter dated December 14, 2011, that his brief was due for filing on or before
January 9, 2012.  Appellant did not file his brief on or before January 9,
2012.  On February 13, 2012, the clerk of this court advised appellant in
writing that his brief was past due.  The clerk further informed appellant that,
on its own motion, the court had granted him an extension until March 14, 2012,
to file his brief.  The clerk’s letter of February 13, 2012, further advised
appellant that the failure to file his brief by March 14, 2012, might result in
his appeal being dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8 and 42.  There has
been no response to the clerk’s letter of February 13, 2012.  The failure to
timely file appellant’s brief appears to be due to appellant’s acts and
omissions. 
Therefore,
pursuant to Tex. R. App. P.
38.8(a)(1) and 42.3(b), the appeal is dismissed for want of prosecution.
 
                                                                                    PER
CURIAM
 
April 19, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.